DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is the responsive to the communication filed on 03/23/2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/23/2022 has been entered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3,5-7, 9-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Liu US 8099598 in view of Morgan et al US 2003/0204738.

 	As per claim 1, Liu discloses  a method, comprising: 
 	encrypting data at a sending system with a  secret key, symmetric key of a first encryption engine ( col 3, Lines 56-58, encrypting the message using a secret key, making the secret key accessible to a key server); 
 	independent of whether a public key is available for a receiving system (abstract  A public-key based secure messaging system with automatic receiver enrollment is disclosed. A sender in the system first determines whether a receiver has a public key. If the receiver has a public key, the messages will be sent to the receiver using a standard public-key based encryption.), sending the encrypted data to the receiving system ( col 3, lines 57-58 sending the encrypted message to the recipient,); 
 	responsive to a determination that the public key is not available for the receiving system (abstract, If the receiver does not have a public key, the first message will be sent to the receiver using a delivery method that does not require the receiver to have a pair of public and private keys prior to sending the message. However, when the receiver accesses the first message, a pair of public and private keys will be automatically generated at the receiver and the public key will be made available for encrypting subsequent messages sent to the receiver), creating a public/private key pair for the receiving system utilizing a second encryption engine ( abstract  a pair of public and private keys will be automatically generated at the receiver and the public key will be made available for encrypting subsequent messages sent to the receiver.
); and 
 	encrypting at the receiving system the symmetric key  ( col 4, lines 2-3,   encrypting the secret key, i.e. symmetric key,  using a receiver specific key ) with the public key of the public/private key pair such that the symmetric key is decryptable at the receiving system using the private key of the public/private key pair ( col 4, lines 8-9, using the receiver specific key, i.e. the private key,  to decrypt the secret key,i.e. the symmetric key, using the secret key to decrypt the message).
 	
 	Liu does not explicitly disclose encrypting at the receiving system the symmetric key with the public key of the public such that the symmetric key is decryptable at the receiving system using the private key.

 	However, Morgan disclose encrypting at the receiving system the symmetric key  with the public key of the public (par 0023  the receiver encrypts the symmetric key using a public key unique to the reception means and a corresponding public key encryption algorithm) such that the symmetric key is decryptable at the receiving system using the private key  (par 0024 then decrypts the symmetric key using a private key corresponding to the public key and the public key encryption algorithm that were used to encrypt the symmetric key ).
 	
 Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of symmetric key encrypting of Liu, based on the teaching of receiver of encoding of Morgan, because doing so would provide an agreed upon public key cryptographic algorithm to protect the data(par 0014).


 	As per claim 2, Liu in view Morgan discloses the method of claim 1, further comprising: Liu disclose determining at the sending system that the public key is not available for the receiving system before the encrypting of the data with the symmetric key (abstract, If the receiver does not have a public key, the first message will be sent to the receiver using a delivery method that does not require the receiver to have a pair of public and private keys prior to sending the message. However, when the receiver accesses the first message, a pair of public and private keys will be automatically generated at the receiver and the public key will be made available for encrypting subsequent messages sent to the receiver).  

 	As per claim 3, Liu in view Morgan discloses The method of claim 1, Liu discloses wherein the symmetric encryption engine implements advanced encryption standard (AES) ( col 7, lines 9-12, AES, with a randomly generated symmetric key).

 	As per claim 5,  Liu discloses a method, comprising: 
 	encrypting data at a sending system with a first symmetric key of a first encryption engine ( par 0355 A symmetric key can be randomly generated by the sender and encrypted using the public key of the receiver); Page 2 of 7DOCKET NO.: 079123.000019PATENT Application No.: 16/893,709 
 	Office Action Dated: January 07, 2022 independent of whether a public key is available for a receiving system, sending the encrypted data to the receiving system (abstract  A public-key based secure messaging system with automatic receiver enrollment is disclosed. A sender in the system first determines whether a receiver has a public key. If the receiver has a public key, the messages will be sent to the receiver using a standard public-key based encryption); 
 	obtaining at the receiving system the first symmetric key (col 7, lines 6-15,  the message is encrypted using a symmetric key encryption algorithm, such as AES (Advanced Encryption Algorithm), with a randomly generated symmetric key, and a public key encryption algorithm, such as RSA, is used to encrypt the symmetric key.  And (22) At Step (107), the Receiver (40) receives the encrypted message and decrypts it using the Receiver Private Key (45). Wherein the message includes the symmetric key and wherein the decrypting the message to obtain the symmetric key); 
 	decrypting the sent encrypted data at the receiving system with the obtained first symmetric key (col 4, lines 5-10 sending the receiver specific key from the key server to the receiver after the receiver is authenticated, using the receiver specific key to decrypt the secret key, using the secret key to decrypt the message, and storing the receiver specific key into an encrypted key file at the receiver);
 	 encrypting the decrypted sent data at the receiving system with a second symmetric encryption key of the first encryption engine (col 8, lines 5-10  The symmetric key will be used for encrypting the message, and the first time password will be used for authenticating the Receiver (40).); 
 	responsive to a determination that the public key is not available for the receiving system (abstract, If the receiver does not have a public key, the first message will be sent to the receiver using a delivery method that does not require the receiver to have a pair of public and private keys prior to sending the message. However, when the receiver accesses the first message, a pair of public and private keys will be automatically generated at the receiver and the public key will be made available for encrypting subsequent messages sent to the receiver ), creating a public/private key pair for the receiving system utilizing a second encryption engine(abstract  a pair of public and private keys will be automatically generated at the receiver and the public key will be made available for encrypting subsequent messages sent to the receiver.
); and 
 	encrypting at the receiving system the second symmetric encryption key ( col 4, lines 2-3,   encrypting the secret key, i.e. symmetric key,  using a receiver specific key) with the public key of the public/private key pair such that the second symmetric encryption key is decryptable at the receiving system using the private key of the public/private key pair col 4, lines 8-9, using the receiver specific key, i.e. the private key,  to decrypt the secret key,i.e. the symmetric key, using the secret key to decrypt the message).
 	
 	Liu does not explicitly disclose encrypting at the receiving system the symmetric key with the public key of the public such that the symmetric key is decryptable at the receiving system using the private key.

 	However, Morgan disclose encrypting at the receiving system the symmetric key  with the public key of the public (par 0023  the receiver encrypts the symmetric key using a public key unique to the reception means and a corresponding public key encryption algorithm) such that the symmetric key is decryptable at the receiving system using the private key  (par 0024 then decrypts the symmetric key using a private key corresponding to the public key and the public key encryption algorithm that were used to encrypt the symmetric key ).
 	
 Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of symmetric key encrypting of Liu, based on the teaching of receiver of encoding of Morgan, because doing so would provide an agreed upon public key cryptographic algorithm to protect the data (par 0014).


 	As per claim 6, Liu in view of Morgan discloses the method of claim 5, Liu discloses further comprising: determining at the sending system that the public key is not available for the receiving system before the encrypting of the data with the first symmetric key (abstract, If the receiver does not have a public key, the first message will be sent to the receiver using a delivery method that does not require the receiver to have a pair of public and private keys prior to sending the message. However, when the receiver accesses the first message, a pair of public and private keys will be automatically generated at the receiver and the public key will be made available for encrypting subsequent messages sent to the receiver).  

 	As per claim 7, Liu in view Morgan discloses the method of claim 5, wherein the symmetric encryption engine implements AES( col 7, lines 9-12, AES, with a randomly generated symmetric key).

 	As per clam 9, Liu discloses A non-transitory computer-readable medium comprising instructions executable by at least one processor to perform a method, the method comprising: Page 3 of 7DOCKET NO.: 079123.000019PATENT Application No.: 16/893,709 
Office Action Dated: January 07, 2022 encrypting data at a sending system with a first symmetric key of a first encryption engine ( par 0355 A symmetric key can be randomly generated by the sender and encrypted using the public key of the receiver); Page 2 of 7DOCKET NO.: 079123.000019PATENT Application No.: 16/893,709 
 	sending the encrypted data to the receiving system, Office Action Dated: January 07, 2022 wherein the sending system send the encrypted data independent of whether a public key is available for a receiving system, (abstract  A public-key based secure messaging system with automatic receiver enrollment is disclosed. A sender in the system first determines whether a receiver has a public key. If the receiver has a public key, the messages will be sent to the receiver using a standard public-key based encryption); 
 	obtaining at the receiving system the first symmetric key (col 7, lines 6-15,  the message is encrypted using a symmetric key encryption algorithm, such as AES (Advanced Encryption Algorithm), with a randomly generated symmetric key, and a public key encryption algorithm, such as RSA, is used to encrypt the symmetric key.  And (22) At Step (107), the Receiver (40) receives the encrypted message and decrypts it using the Receiver Private Key (45). Wherein the message includes the symmetric key and wherein the decrypting the message to obtain the symmetric key); 
 	decrypting the sent encrypted data at the receiving system with the obtained first symmetric key (col 4, lines 5-10 sending the receiver specific key from the key server to the receiver after the receiver is authenticated, using the receiver specific key to decrypt the secret key, using the secret key to decrypt the message, and storing the receiver specific key into an encrypted key file at the receiver);
 	 encrypting the decrypted sent data at the receiving system with a second symmetric encryption key of the first encryption engine (col 8, lines 5-10  The symmetric key will be used for encrypting the message, and the first time password will be used for authenticating the Receiver (40).); 
 	responsive to a determination that the public key is not available for the receiving system (abstract, If the receiver does not have a public key, the first message will be sent to the receiver using a delivery method that does not require the receiver to have a pair of public and private keys prior to sending the message. However, when the receiver accesses the first message, a pair of public and private keys will be automatically generated at the receiver and the public key will be made available for encrypting subsequent messages sent to the receiver ), creating a public/private key pair for the receiving system utilizing a second encryption engine(abstract  a pair of public and private keys will be automatically generated at the receiver and the public key will be made available for encrypting subsequent messages sent to the receiver.
); and 
 	encrypting at the receiving system the second symmetric encryption key ( col 4, lines 2-3,   encrypting the secret key, i.e. symmetric key,  using a receiver specific key) with the public key of the public/private key pair such that the second symmetric encryption key is decryptable at the receiving system using the private key of the public/private key pair col 4, lines 8-9, using the receiver specific key, i.e. the private key,  to decrypt the secret key,i.e. the symmetric key, using the secret key to decrypt the message).
 	
 	Liu does not explicitly disclose encrypting at the receiving system the symmetric key with the public key of the public such that the symmetric key is decryptable at the receiving system using the private key.

 	However, Morgan disclose encrypting at the receiving system the symmetric key  with the public key of the public (par 0023  the receiver encrypts the symmetric key using a public key unique to the reception means and a corresponding public key encryption algorithm) such that the symmetric key is decryptable at the receiving system using the private key  (par 0024 then decrypts the symmetric key using a private key corresponding to the public key and the public key encryption algorithm that were used to encrypt the symmetric key ).
 	
 Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of symmetric key encrypting of Liu, based on the teaching of receiver of encoding of Morgan, because doing so would provide an agreed upon public key cryptographic algorithm to protect the data (par 0014).

 	As per claim 10, Liu in view Morgan discloses  The medium of claim 9, Liu discloses wherein the method further comprises the sending system determining that the public key is not available for the receiving system before the encrypting of the data with the symmetric key (abstract, If the receiver does not have a public key, the first message will be sent to the receiver using a delivery method that does not require the receiver to have a pair of public and private keys prior to sending the message. However, when the receiver accesses the first message, a pair of public and private keys will be automatically generated at the receiver and the public key will be made available for encrypting subsequent messages sent to the receiver).  

As per claim 11, Liu in view of Morgan discloses the medium of claim 9, Liu discloses wherein a symmetric encryption engine of a receiving system is AES (col 7, lines 9-12, AES, with a randomly generated symmetric key).


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Liu US 8099598 in view of Morgan et al US 2003/0204738 in view of Hebert et al US 2015/0143468.

 	As per claim 13, Liu in view of Morgan discloses the method of claim 6, further comprising: the combination does not explicitly disclose sending by the sending system an invitation message to the receiving system with instructions on registering the receiving system. 
 	  However, Hebert discloses sending by the sending system an invitation message to the receiving system with instructions on registering the receiving system (par 0095 a registration invitation inviting the user to register with the cloud-based system, according to an aspect of the invention).
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of symmetric key encrypting of Liu, based on the teaching of receiver of encoding of Morgan, based on the teaching of invitation of registration of Hebert, because doing so would provide registration module may be configured to register the user with server  using the one or more resources ( par 0038).


Allowable Subject Matter
Claims 4,8 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314. The examiner can normally be reached EST: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JORGE ORTIZ CRIADO can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABU S SHOLEMAN/Primary Examiner, Art Unit 2496